              Case 1:19-cv-12391 Document 1 Filed 11/21/19 Page 1 of 8



R. Terry Parker, Esquire
RATH, YOUNG and PIGNATELLI, P.C.
120 Water Street, Second Floor
Boston, MA 02109
Telephone: (603) 226-2600
Email : rtp@rathlaw.com

Attorneys þr Plaintiff
Minden Pictures, Inc.

                    IN THE UNITED STATES DISTRICT COURT FOR
                         THE DISTRICT OF MASSACHUSETTS



 MINDEN PICTURES INC

                         Plaintiff,                        Case No.:

                V


 TRIPADVISOR LLC,

                         Defendant.




                               COMPLAINT AND JURY DEMAND

        Plaintiff, Minden Pictures Inc., ("Plaintiff'), by its undersigned attorneys, Rath,

 Young and Pignatelli, PC, for its complaint against the defendant TripadvisorLLC

 ("Defendant") alleges as follows:

                                      SUBSTANCE OF THE ACTION

         1.     This is a case of willful copyright infringement in violation of 17U.S.C.

 $$ 106(1),50l,andaviolationof $ 1202oftheDigitalMillenniumCopyrightAct. Plaintiff

 seeks compensatory and statutory damages     in an amountto be established at trial.
                  Case 1:19-cv-12391 Document 1 Filed 11/21/19 Page 2 of 8



                                                     PARTIES

       2.          Plaintiff is   a   California Corporation with a principal place of business at9565

Soquel Drive, Suite 202, Aptos, CA, 95003.

       3.          Upon information and belief, Defendant is a foreign limited liability

company registered in the Commonwealth with aplace of business at               I4l   Needham Street,

Newton, Massachus etts, 02464.

                                         JURISDICTION AND VENUE

         4.        This is a civil action seeking damages and injunctive relief for copyright

 infringement under the copyright laws of the United States, and therefore this Court has

 jurisdiction under l7 U.S.C. $ 101 e/ seq.;28 U.S.C. $ 1331 (federal question jurisdiction), and

 28 U.S.C. $ 1338(a) (urisdiction over copyright actions).

         5.        Personal jurisdiction over Defendant is proper. Defendant is conductingbusiness

 in this judicial district and committing torts in this state, including without limitation

 Defendant's copyright infringement, which causes harm in this state and judicial district.

         6.        Pursuant to 28 U.S.C. $ 1391, venue properly lies in this Court because a

 substantial part of the events giving rise to the claims herein occurred in this judicialdistrict.

                        FACTS COMMON TO ALL CLAIMS FOR RELIEF

 A.      Plaintiff s Business

         7.        Plaintiff is recognized     as the premier   provider of rights managed wildlife and

nature stock photos and feature stories, with a collection that covers key aspects of naturalhistory,

ecology, biodiversity and endangered species from all continents including many remote and

isolated regions. Its photographic works represent the finest images by an award-winning group

of natural history photographers including many regular contributors to National Geographic and

are represented   in collections by Nature Picture Library, National Geographic, Frank LanePicture

                                                         2
                Case 1:19-cv-12391 Document 1 Filed 11/21/19 Page 3 of 8



Agency, Nature in Stock, Buiten-Beeld, Biosphoto, Birdimagency, Auscape, Hedgehog

House, San Diego Zoo and Amana.

          8.     Plaintiff licenses its works for professional applications including editorial,

advertising, corporate and non-profit use.

          g.     Plaintiff ls the exclusive licensee of four popular photographic images

 attached hereto as Exhibit   A (collectively, the "Copyrighted Works").

          10.    Plaintiff displayed the Copyrighted Works with watermarks and metadata

 containing copyright management information, making it obvious that Plaintiff       s


 authonzation was needed for use of the Copyrighted V/orks.


          11.    The Copyrighted Works are original work of authorship created byPete

 Oxford, Cyril Ruoso, Suzi Eszterhas, and Stephen Belcher.

          12.    Plaintiff is the exclusive licensee of the copyrights in and to theCopyrighted

 Works.

          13.    Plaintiff has obtained registrations with the United States Copyrighted Office for

 the Copyright Works. Attached hereto as Exhibit B are copies of the certificates for registration

 obtained from the United States Copyright Office.


 B.       Defendant'sUnlawfulActivities

       14.       Plaintiff has discovered Defendant infünging Plaintiff    s exclusive   copyrights in

the Copyrighted Works.


       15.       Specifically, Plaintiff discovered the Copyrighted Works being

reproduced, distributed and publicly displayed, without Plaintiff s authonzation at the

website https://www.thingstodo.avis.com. screenshots of which are attached hereto as

ExhibitC.

                                                   3
                 Case 1:19-cv-12391 Document 1 Filed 11/21/19 Page 4 of 8



           16.    Upon information and belief, Defendant knowingly altered and/orfalsified

copyright management information to conceal Defendant's infringement of Plaintiff s Copyrighted

Works.

                                 FIRST CLAIM FOR RELIEF
                             DIRECT COPYRIGHT INFRINGEMENT
                                           l17 U.S.C. $ 101 sf sea.)

           T7.    Plaintiffrealleges paragraphs     I through   16 above and incorporates them by

 reference as if fully set forth herein.

           18.    The Copyrighted Works are original works of authorship, embodying

 copyrightable subject matter, subject to the fullprotection of the United States copyrightlaws.

           19.    As exclusive licensee, Plaintiff has sufficient rights, title and interest in and to

 the copyrights in the Copyrighted Works to bring suit.

           20.    Upon information and belief, as a result of Plaintiffls reproduction, distribution

 and public display of the Copyrighted'Works, Defendant had access to the Copyrighted

 Works prior to the creation of Defendant's Infünging Works.

           21.    By i actions, as alleged above, Defendant has infünged and violated Plaintiff      s


 exclusive rights in violation of the Copynght Act,17 U.S.C. $501, byreproducing,

 distributing and publicly displaying the Infringing Works.

           22.    Upon information and belief, Defendant's infringement of Plaintiff s copyrights is

 willful   and deliberate and Defendant has profited at the expense     ofPlaintiff.

           23.    As a direct and proximate result of Defendant's infringement of Plaintiff      s


 copyrights and exclusive rights in the Copyrighted'Works, Plaintiff is entitled to recover its

 actual damages resulting from Defendant's uses of the Copyrighted V/ork without paying

 license fees, in an amount to be proven attnal.




                                                      4
                  Case 1:19-cv-12391 Document 1 Filed 11/21/19 Page 5 of 8




           24.      In addition, at Plaintiff s election, pursuant to 17 U.S.C. $ 504(b), Plaintiff shall

 be entitled to recover damages based on a disgorgement of Defendant's profits from

 infringement of the Copyrighted Works, which amounts will be proven attrial.

           25.      In the alternative, and at Plaintiffls election, Plaintiff is entitled to maximum

 statutory damages, pursuant to 17 U.S.C. $ 504(c), in the amount of $150,000 with respect to the

 infünging reproduction, distribution, and public display of the Copyrighted Works, or such

 other amounts as may be proper under 17 U.S.C. $ 50a(c).

           26.      Plaintiff is entitled to its costs, including reasonable attorneys' fees, pursuant to

 17 U.S.C. $ s05.

           27.      Defendant's conduct has caused and any continued infünging conduct will

 continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has

 no adequate remedy at law. Pursuant to 17 U.S.C. $ 502, Plaintiff is entitled to apermanent

 injunction prohibiting infringement of Plaintiff s exclusive rights under copyrightlaw.

                            SECOND CLAIM FOR RELIEF
               VIOLATION OF THE DIGITAL MILLENNIUM COPYRIGHT ACT
                                             t17 U.S.C.    I   1202)

          28.       Plaintiff realleges the above paragraphs and incorporates them by reference      as   if
fully   set forth herein.

          29.       TheCopyrighted'Works containedcopyrightmanagementinformation.

          30.       Upon information and belief, Defendant intentionally removedcopyright

management information from the Copyrighted Works.

          31.       Upon information and belief, Defendant removed andlor altered copyright

management information knowing or having reasonable grounds to know that such actions would

conceal its infringement of PlaintifPs copyright.


                                                       5
                 Case 1:19-cv-12391 Document 1 Filed 11/21/19 Page 6 of 8




        32.         Upon information and belief, Defendant reproduced, distributed and publicly

displayed the Copyrighted Works without copyright management information in order to facilitate

or conceal the infringement of Plaintiffls copyrights.

        33.         Upon information and belief, Defendant's acts in violation of theDigital

Millennium Copyright Act were and are willful.

        34.         By reason of Defendant's violations of the Digital Millennium Copyright Act,

Plaintiff has sustained and will continue to sustain substantial injuries.

       35.          Further irreparable harm is imminent as a result of Defendant's conduct, and

Plaintiff is without an adequate remedy at law. Plaintiff is therefore entitled to an injunction, in

accordance   with   17 U.S.C. $ 1203(b), restraining Defendant, its officers, directors, agents,

employees, representatives, assigns, and all persons acting in concert with Defendant from

engaging in further violations of the Digital Millennium Copyright Act.

       36.        At its election, and in lieu of Defendant's profits derived from its violations of the

Digital Millennium Copyright Act and Plaintiffls actual damages, Plaintiff is entitled to recover

statutory damages in accordance with 17 U.S.C. $ 1203(c)(3)(B), including damages up to $25,000

for each violation of the Digital Millennium Copyright Act.

       37.        Plaintiff is entitled to recover costs and attomeys' fees in accordance with     17

u.S.C. $ 1203(bX4) and (s).


                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment as follows:

        l.       A declaration that Defendant has infringed Plaintiffls copyrights underthe

Copyright Act;

        2.       A declaration that such infringement is willful;

                                                     6
                 Case 1:19-cv-12391 Document 1 Filed 11/21/19 Page 7 of 8




        3.       An accounting of all rovenue earned by Defendant during the period in which it

reproduced, distributed or displayed the Copyrighted Works, or any portion or derivation of the

Copyrighted Works;

        4.       Awarding Plaintiff all gains, profits, property and advantages obtained or derived by

Defendant from its acts of copyright infringement or, in lieu thereof, should Plaintiff so elect, such

statutory damages as the Court shall deem proper, as provided in 17 U.S.C. $$ 50a(c), including

damages for   willful infringement of up to $150,000 for each instance ofcopyright

infringement;

        5.       Awarding Plaintiff such exemplary and punitive damages as the Court finds

appropriate to deter any future infringement;

        6.       Awarding Plaintiff its costs and disbursements incurred in this action, including its

reasonable attomeys' fees, as provided    in 17 U.S.C.    $ 505;

        7.       A declaration that Defendant has violated the Digital Millennium Copyright Act by

intentionally removing copyright management information and intentionally providing and

distributing false copyright management information to conceal infüngement;

        8.       Awarding Plaintiff all gains, profits, property and advantages obtained or derived by

Defendant from its violations of the Digital Millennium Copyright Act or, in lieu thereof should

Plaintiff so elect, such statutory damages   as the   Court shall deem proper, as provided in

1203(c)(3)(B), including damages up to $25,000 for each violation of the Digital Millennium

Copyright Act;

        9.       Awarding Plaintiff such exemplary and punitive damages as the Court finds

appropriate to deter any future willful violation of the Digital Millennium CopyrightAct;

        10.      Awarding Plaintiff its costs and disbursements incurred in this action, including its


                                                      7
               Case 1:19-cv-12391 Document 1 Filed 11/21/19 Page 8 of 8




reasonable attomeys' fees, as provided in 17 U.S.C. $ 1203(bX5);

        11.    Awarding Plaintiff interest, including pre-judgment interest, on the foregoing sums;

        12.    Permanently enjoining Defendant, its employees, agents, officers, directors,

attorneys, successors, affiliates, subsidiaries and assigns, and all those in active concert and

participation with Defendant, from directly or indirectly infringing Plaintiff s copyrights or

continuing to market, offer, sell, dispose   of   license, lease, transfer, public display, advertise,

reproduce, develop or manufacture any works derived or copied from the Plaintiff            s   Copyrighted

Works or to participate or assist in any such activity; and

        13.    For such other and further relief as the Court may deem just and proper.

                                             JURY TIF'MANN

       Plaintiff hereby demands    a   trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.


Dated: November 21, 2019
                                                  Respectfully submitted,


                                                  RATH, YOUNG & PIGNATELLI, P.C.

                                                  lsl R. Terry Parker
                                                  @ir.
                                                  RATH, YOUNG and PIGNATELLI, P.C
                                                  120 Water Street, Second Floor
                                                  Boston, MA 02109
                                                  Telephone: (603) 226-2600
                                                  Email : rtp@rathlaw. com

                                                  Attorney s for P laintíff
                                                  Minden Pictures, Inc.




                                                       8
